Por cuanto, los únicos errores señalados son:
“Primer error. — La corte erró al denegar la admisión de los documentos entregados por Salvador Castro al testigo Bamón Hernández demostrativos dichos documentos de la previa preparación a que fueron sometidos los testigos de cargo.
“Segundo error. — La corte cometió error en la apreciación de la prueba.”
*979Por cuanto, los documentos excluidos no han sido elevados a este Tribunal ni copiados en la transcripción de la evidencia, ni tenemos motivos para creer que su admisión en evidencia hubiera cambiado el resultado, y en tal virtud no sería motivo suficiente para revocar la sentencia apelada el supuesto error de que se queja el apelante en el primer señalamiento, si hubiese sido cometido.
Por Cuanto, hemos examinado la prueba y no encontramos error alguno en la apreciación de la misma tan manifiesto que justifique una revocación.
Por cuanto, la otra cuestión referente al hecho de que la denun-cia fué jurada ante un juez de paz, quien según el apelante no estaba autorizado para tomar el juramento, es una que de acuerdo con la jurisprudencia constante de este Tribunal resulta tardía cuando se suscita por vez primera en apelación, sin que se haya demostrado por el apelante que dicha jurisprudencia sea equivocada. Véanse Pueblo v. García, 18 D.P.R. 570; Pueblo v. Carrasquillo, 22 D.P.R. 137 y Pueblo v. Gibson, 51 D.P.R. 120.
Por tanto, se confirma la sentencia apelada que dictó la Corte de Distrito de Mayagiiez en 14 de mayo de 1936. .
El Juez Asociado Sr. Córdova Dávila no intervino.